DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 2-9 and 11-15 are objected to because of the following informalities: 
According to US application practice, in line 1 of each of the claims 2-8, the term “A method” must change to --The method--
Claim 9, lines 2-3, “to carry out a method” must change to –to carry out the method—
In line 1 of each of the claims 11-15, the term “Apparatus” must change to--The apparatus--
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 	With respect to claim 1, recites “processing the ultrasound scan data to remove echo amplitude values received after a predetermined threshold time” is unclear and not defined because the “after a 
 	With respect to claim 10, the problem occurred such indicated in the claim 1, therefore, the claim 10 recites “after a predetermined threshold time” is rejected by the same reasons as indicated in the claim 1 above.
 	Dependent claims 2-9 and 11-15 are rejected based on the rejection of the base claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3 and 10-12 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Ozeki et al (US 20160054266).
With respect to claim 1, Ozeki et al teach a method of detecting a defect in an object (abstract), comprising: obtaining ultrasound scan data derived from an ultrasound scan of the object under consideration, the ultrasound scan data being in a form of a set of echo amplitude values representing amplitude of echoes received from the object during ultrasound scanning at certain spatial and 
 With respect to claim 10, an apparatus to detect a defect in an object having similar performance operation as in the claim 1, therefore, the claim 10 is rejected by the same reasons and cited references as indicated in the claim 1 above. 
 	With respect to claims 2 and 11, Ozeki et al teach dividing the set of echo amplitude values into a plurality of sub-sets before the processing of the ultrasound scan data, and wherein the processing of the ultrasound scan data includes removing the echo amplitude values received after the predetermined threshold time from the plurality of sub-sets (pars 0053, 0055, 0057). 
 	With respect to claim 3 and 12, Ozeki et al teach wherein the processing of the ultrasound scan data further includes determining a value of the predetermined threshold time to be used (pars 0053, 0055, 0057). 

Allowable Subject Matter





Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
  	Sun et al (US 8131107) discloses method and system for identifying defects in IDT image data.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN BUI whose telephone number is (571)272-2271. The examiner can normally be reached MON-THURS.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ARLEEN M VAZQUEZ can be reached on 571-272-2619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 





/BRYAN BUI/Primary Examiner, Art Unit 2865